Title: To James Madison from Elias Vanderhorst, 22 August 1808
From: Vanderhorst, Elias
To: Madison, James



Bristol Augt. 22d. 1808.

Mr. Vanderhorst having some expectation that his Son may be at Washington or in its neighbourhood, about the Period the enclosed Letter to him may reach Mr. Madison, Begs, that if such circumstance Should come to Mr. M.’s knowlidge, and an opportunity should offer for conveying it to him, that Mr. M. will have the goodness to embrace it, or should this not be the case, Mr. M. will be so obliging as to have it forwarded (as directed) by an early Mail for Charleston, excusing the Liberty Mr. V has used in Soliciting this favor.
